

115 HR 7266 IH: To require the Secretary of Health and Human Services to consider the Margaret R. Pardee Memorial Hospital as a covered entity for purposes of the 340B drug discount program.
U.S. House of Representatives
2018-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7266IN THE HOUSE OF REPRESENTATIVESDecember 12, 2018Mr. Meadows introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo require the Secretary of Health and Human Services to consider the Margaret R. Pardee Memorial
			 Hospital as a covered entity for purposes of the 340B drug discount
			 program.
	
		1.Consideration of Margaret R. Pardee Memorial Hospital as covered entity for purposes of 340B drug
 discount programNotwithstanding the definition of a covered entity under paragraph (4) of section 340B(a) of the Public Health Service Act (42 U.S.C. 256b(a)), the Secretary of Health and Human Services shall consider the Margaret R. Pardee Memorial Hospital located in Hendersonville, North Carolina, as a covered entity under such paragraph for purposes of allowing the Margaret R. Pardee Memorial Hospital to participate in the drug discount program under such section 340B.
		